FILED
                             NOT FOR PUBLICATION                            JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARTO PATIH PANGOLOI SIAHAAN,                    No. 09-73672

               Petitioner,                       Agency No. A099-578-942

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Harto Patih Pangoloi Siahaan, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we deny the petition for review.

         Even if Siahaan’s asylum application was timely-filed, substantial evidence

supports the BIA’s finding that Siahaan’s experiences do not rise to the level of

persecution. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (incidents

of harassment did not constitute persecution). Further, we reject Siahaan’s request

for remand because, even under a disfavored group analysis, the record does not

compel the conclusion that Siahaan established sufficient individualized risk of

harm to show a well-founded fear of persecution. See id. at 977-80; see also

Hakeem v. INS, 273 F.3d 812, 816 (9th Cir. 2001). Accordingly, his asylum claim

fails.

         Because Siahaan did not meet the lower burden of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).

         Finally, substantial evidence supports the BIA’s denial of CAT relief

because Siahaan failed to show it is more likely than not he will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

         PETITION FOR REVIEW DENIED.


                                            2                                    09-73672